Name: Commission Regulation (EEC) No 3667/89 of 7 December 1989 re-establishing the levying of customs duties on woven curtains (including drapes), interior blinds, curtain and bed valances and other furnishing articles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, products of category 40 (order No 40.0400), and gloves, mittens and mitts, not knitted or crocheted, products of category 87 (order No 40.0870), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 358/ 18 Official Journal of the European Communities 8 . 12. 89 COMMISSION REGULATION (EEC) No 3667/89 of 7 December 1989 re-establishing the levying of customs duties on woven curtains (including drapes), interior blinds, curtain and bed valances and other furnishing articles, other than knitted or crocheted, of wool , of cotton or of man-made fibres, products of category 40 (order No 40.0400), and gloves, mittens and mitts, not knitted or crocheted, products of category 87 (order No 40.0870), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply wool, of cotton or of man-made fibres, products of category 40 (order No 40.0400), and gloves, mittens and mitts, not knitted or crocheted, products of category 87 (order No 40.0870), originating in Pakistan, each relevant ceiling amounts to 35 tonnes ; Whereas on 22 May and 3 April 1989 , respectively, imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against the ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 1 3 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 1 2 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of woven curtains (including drapes), interior blinds, curtain and bed valances and other furnishing articles, other than knitted or crocheted, of HAS ADOPTED THIS REGULATION : Article 1 As from 11 December 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category(Unit) CN code Description 40.0400 40 (tonnes) ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 Woven curtains (including drapes), interior blinds, curtain and bed valances and other furnishing articles , other than knitted or crocheted, of wool, of cotton or of man-made fibres 40.0870 87 (tonnes) ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6216 00 00 Gloves, mittens and mitts, not knitted or crocheted O OJ No L 375, 31 . 12. 1988, p. 83 . No L 358/ 198 . 12. 89 Official Journal of the European Communities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1989. For the Commission Christiane SCRIVENER Member of the Commission